WILBUR, Circuit Judge.
The appellant presented a petition for writ of habeas corpus to the United States District Court for the Northern District of California, Southern Division. The prisoner was remanded to custody. He is serving two terms of twenty-five years, to run consecutively. He states that his principal and only contention is the indictments do not charge a recognized crime against the United States or vest jurisdiction in the court to proceed with the trial thereon “for the reason that an indictment charging robbery of a state bank insured by the Federal Deposit Insurance Corporation is not in itself equivalent to the positive averment required and necessary to constitute a valid indictment.”
Appellant’s point seems to be that there might be some state agency known as Federal Deposit Insurance Corporation and, consequently, that the allegation that he robbed the assistant cashier of a state bank “an insured bank in the Federal Deposit Insurance Corporation” is not a sufficient allegation to give the federal court jurisdiction or to describe the crime denounced in § 588b, 12 U.S.C.A. The record already before this court contains a brief on this subject prepared by the petitioner which can be considered when the matter is submitted to the court for decision.
The application of the petitioner for the appointment of an attorney to represent ■him on appeal is denied.